DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
	The amendments of claim 1 is acknowledged.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig et al. (US 2005/0159549) and further in view of Boutrid et al. (EP 2 878 440) with evidentiary reference Dow (EngageTM Polyolefin Elastomers Product Selection Guide, Aug. 2015).
	Regarding claim 1, Kendig discloses a multilayered film comprising a sealant layer and at least one additional layer (0075). The sealant layer and additional layer necessarily having top and bottom facial surfaces given they are formed into a layer. Kendig teaches the layers being extruded or laminated together (0073) thus teaching a top surface of the additional layer being in adhering contact with a bottom facial surface of the sealant layer. The sealant layer comprising a composition including a least one ethylene/alkyl (meth)acrylate copolymer and at least one polyolefin (0015). The ethylene copolymer comprising ethylene and methyl acrylate or ethyl acrylate (0017) and having a melt index of from about 0.5 to about 30 g/10 min (0036) and total amount of alkylacrylate (either methyl or ethyl acrylate) in the copolymer is from 5 to 30 wt% based on weight of the copolymer (0018), anticipating the melt index range of 5 to 30 g/10 min and alkylacrylate amount of 5 to 30 wt%. Kendig further discloses the composition including from about 10 to about 80 wt% of the ethylene copolymer and from about 5 to about 60 wt% of the at least on polyolefin (0015), overlapping the claimed ranges of 40 to 90 wt% of copolymer and 10 to 60 wt% of polyolefin elastomer.
	While Kendig teaches the polyolefin including polyolefin elastomers (0037), Kendig does not expressly teaches a polyolefin elastomer having a crystallinity of 20% or less, a density of 0.860 to 0.880 g/cm3 and a melt index of 1 to 10 g/10 min.
	Boutrid, in the analogous field of multilayer packaging films (0007), discloses a multilayer film in which the thermally activatable layer includes a polyolefin polastomer and/or polyolefin elastomer (0009). Boutrid teaches suitable polyolefin elastomers including ENGAGE polyolefin elastomers, including ethylene-octene copolymers: 8842, 8180, 8130, 8137, 5150, 8157, 8100, 8107, 8200, 8207, 8400, 8407, 8452, 8411, 8003, 8401, 8440, 8480, 8450, 8402, 8540 and ethylene-butene copolymers: 7467, 7447, 7270, 7277, 7256) and having a density of 0.857 to 0.910 g/cm3 and melt index of 0.5 to 30 g/10 min (0027), overlapping the claimed density of 0.853 to 0.8856 g/cm3 and melt index of 1 to 30 g/10 min. As evidenced by DOW the total crystallinity of the ENGAGE polymers overlaps the claimed crystallinity of 20% or less (see Tables 1 or 2).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the polyolefin of Kendig to include the polyolefin elastomers as taught by Boutrid, to provide the sealant layer with thermal activation property (0009).
	Regarding claim 7, Kendig discloses the composition including an additional polymer (0041 and 0042).
	Regarding claim 9, Kendig teaches treating the film surface by means of corona discharge (0097).
	Regarding claim 10, Kendig further teaches the additional layer comprising a polyolefin (0075). A person of ordinary skill in the art would have found it obvious that a polyolefin includes polyethylene.
	Regarding claim 11, Kendig teaches a three layer multilayer film comprising an outermost structure or abuse layer instant additional layer, inner barrier layer, bulking layer, and/or adhesive layer instant layer B, and innermost layer sealable layer instant layer A (0076). The top facial surface of layer A being a top facial surface of the multilayer film.
	Regarding claim 12, given the top facial surface of the inner layer is adhered to the bottom facial surface of the sealant layer, the additional layer would necessarily be bound to the bottom facial surface of the inner layer.
	Regarding claim 13, Kendig teaches coextruding the layers of the multilayer film (0073).
	Regarding claim 16, Kendig teaches the ethylene methacrylate copolymers having a melt index of from about 0.5 to 30 g/10 min (0036), overlapping the claimed melt index of 15 to 30 g/10 min.
Regarding the overlapping ranges discussed in claims 1 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Wertheim, 191 USPQ 90, In re Woodruff, 16 USPQ2d 1934, and In re Peterson, 65 USPQ2d 1379. MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kendig in view of Boutrid as applied to claim 1 above, and further in view of Schirmer (US 4,853,287).
	Regarding claim 8, modified Kendig discloses the limitations of claim 1 as discussed above. Kendig does not disclose the sealant layer further comprising ethylene vinyl acetate.
	Schirmer, in the analogous field of food packaging films (column 1, lines 9-14), discloses a sealant layer comprising ethylene vinyl acetate (column 3, lines 60-63).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the sealant layer composition of Kendig to further include ethylene vinyl acetate as taught by Schirmer, as EVA provides a sufficient seal and will achieve a film which is leak proof (column 3, lines 63-65).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kendig in view of Boutrid as applied to claim 1 above, and further in view of Strilich et al. (US 2011/0086141).
	Regarding claim 14, modified Kendig discloses the limitations of claim 1 as discussed above. Kendig further teaches the multilayer film being incorporated as a lid for food containers (0117) wherein the top facial layer of the sealant layer is sealed to a portion of the food container (0065 and 0117). Kendig does not expressly teach the container being a tray.
	Strilich, in the analogous field of food packaging (0001) discloses a tray (0005). 	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the food container of Kendig to be a tray, as taught by Strilich, as a tray can be sized to receive any shaped food product.
	Regarding claim 15, Strilich teaches the tray being formed from amorphous polyethylene terephthalate (0058).

Response to Arguments
Applicant's arguments filed 04/05/2022 have been fully considered but they are not persuasive. Applicant argues that they have compared a sufficient number of tests to show the importance of the claimed ranges of the polyolefin elastomer which demonstrate unexpectedly superior results of higher heat seal strength and lower heat seal initiation temperature.
	The examiner respectfully disagrees. As discussed previously, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296. Foremost, it is noted that the claims do not require a specific heat seal strength or heat initiation temperature. Thus, the properties that applicant argues are critical are not required by the instant claims.
	Moreover, the claimed polyolefin elastomer recites a crystallinity of 20% or less, density of 0.860-0.880 and melt index of 1 to 10 g/10min. The data provided is not commensurate in scope with the claimed polyolefin elastomer as the examples do not provide evidence across the breadth of the claimed ranges. For example, the melt index includes an end point of 10 however the examples only go up to a melt index of 5, the crystallinity includes ends points at or near 0 up to 20% however no data is provided at or near either of these ends points, and the density includes end points of 0.860 and 0.880 yet again no data is provided at these end points. There is nothing anchoring the end points such that a determination of the criticality of each range can be determined.
	While, the nonobviousness of a broader claimed range can be supported by evidence based on unexpected results from testing a narrower range, one of ordinary skill in the art should be able to determine a trend in the exemplified data which would allow the artisan to reasonably extend the probative value thereof (see MPEP 716.02(d).I.). No such trend can be determined from the provided evidence. Indeed, comparative films 3-5 include a polyolefin elastomer having a crystallinity, density, and melt index within the claimed values as well as achieving a heat initiation temperature of 120oC but do not have a heat seal strength higher than 850 g/25 min. Suggesting that the polyolefin elastomer alone is not solely responsible for achieving the alleged unexpected properties. As with the evidenced provided supporting criticality of the polyolefin elastomer ranges, the data provided for the copolymer or blend of copolymer and elastomer is not commensurate in scope. For example, the examples do not provided data across the claimed amounts of each of the copolymer or elastomer, do not provide data across the claimed range of melt index of the copolymer, or the content of ethyl or methacrylate. Nor can it be seen from the data that these features are not paramount to the alleged unexpected results.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727. The examiner can normally be reached M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALICIA J SAWDON/Primary Examiner, Art Unit 1781